Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the original filing of 9-21-2020. Claims 1-17 are pending and have been considered below:

Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10783284. Although the claims at issue are not identical, they are not patentably distinct from each other because they both provide a virtual reality module to perform displaying a three-dimensional image of an architectural design.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (“Meier” 20100287511 A1) in view of Scranton et al. (“Scranton” 9367950 A1) and Balachandreswaran et al. (“Balachandreswaran” 20150097719 A1).

Claim 1: Meier discloses a virtual reality module, comprising: a display screen; one or more position tracking sensors, wherein the one or more position tracking sensors identify a relative location of a user with respect to a physical space (Paragraphs 23 (user viewing area) 48 and 129; tracking system conveys positions); 
and a computer readable storage medium having computer-executable instructions that, when executed, cause the virtual reality module to perform the following: display a three-dimensional image of an architectural design on the display screen (Figure 1 and Paragraphs 23, 47-48; design provided virtually), 
In order to more explicitly disclose an architectural design and wherein the architectural design comprises a design for a particular physical space; Scranton is disclosed. 
Scranton provides an architectural design in a virtual reality system for a location (Column 2, Lines 23-32 and Column 5, Lines 47-67) and allows a user with a headset to view the design (Column 12, Lines 10-17). The ability to toggle between points in Scanton is also provided as an equivalent of virtual bookmarks. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide further detailed architectural design in the system of Meier. One would have been motivated to provide the functionality with a reasonable expectation of success because it expands the operability through the components it provides for a better user experience.
Additionally, Scranton discloses receive additional indicia from the user the virtual reality module; and display a new virtual physical position and a new virtual view corresponding to a bookmark within the displayed three-dimensional image of the architectural design (Column 13, Lines 23-32; user toggles between virtual data points “bookmarks”). 
Meier discloses a display a starting point (Figure 1:4 marker) for the user within the three-dimensional image, wherein the starting point corresponds to a first bookmark corresponding to a pre-determined virtual physical position and virtual view direction within the displayed architectural design (Meier: Figure 1:4 and Paragraphs 23, 47-48; design provided virtually) 
Meier discloses a form of tracking (Paragraph 72) but may not explicitly disclose receive indicia from one or more position tracking sensors on the virtual reality module that indicate a change in physical position and orientation of the display screen within the physical space; 
Balachandreswaran is provided because it discloses tracking users, while rendering a 3d virtual environment (Paragraphs 59 and 110); receives a communication from the one or more position tracking sensors, wherein the communication comprises an indication of a relative direction that the virtual reality headset is facing (Paragraphs 39, 45 and 54); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide additional tracking capability in the system of Meier. One would have been motivated to provide the functionality with a reasonable expectation of success because it expands the operability of the current tracking/positioning components offering a more accurate response and better user experience.

Last, Meier discloses displaying a new virtual physical position and a new virtual view corresponding to the first bookmark within the displayed three-dimensional image of the architectural design (Meier: Paragraphs 136, 140-142 and 150; provides movement of objects within the virtual environment which presents new positions);
Claim 2: Meier, Scranton and Balachandreswaran disclose a virtual reality system as recited in claim 1, wherein the received indicia indicate that the display screen has been tilted or rotated (Balachandreswaran: Paragraphs 39, 45, 54 and 97 (direction) and Scranton: Figure 10; identifies different positioning of the HMD). 
Claim 5: Meier, Scranton and Balachandreswaran disclose a virtual reality system as recited in claim 1, wherein the virtual reality module comprises a virtual reality headset (Meier: Paragraph 23; goggles). 
Claim 6: Meier, Scranton and Balachandreswaran disclose a virtual reality system as recited in claim 1, wherein the virtual reality module comprises a laptop computer (Balachandreswaran: Paragraph 108; laptop). 
Claim 7: Meier, Scranton and Balachandreswaran disclose a virtual reality system as recited in claim 1, wherein the virtual reality module comprises a tablet computer (Balachandreswaran: Paragraph 108; Tablet). 
Claim 8 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Meier: sensor/tracking modules that provide an overlay within a physical space that allows viewing and movement (Figure 1 (overlay of objects) and Paragraphs 23 (user viewing area) 48 and 129; tracking system conveys positions and 136, 140-142 150; movement and movement of objects) 
Scranton: Column 2, Lines 23-32 and Column 5, Lines 47-67; architectural design
Balachandreswaran: Paragraphs 39, 45 and 54; tracking position and communicating new physical positions (Paragraphs 59 and 110) providing updated virtual view. 
Claim 9: Meier, Scranton and Balachandreswaran disclose a method as recited in claim 8, wherein the physical space comprises a gutted physical space (Meier: Figure 3; Paragraph 51; free space and Balachandreswaran: Figure 1; open space). 
Claim 10 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 11 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 13: Meier, Scranton and Balachandreswaran disclose a method as recited in claim 8, further comprising: transitioning a user's view within the virtual reality module directly from a first bookmark to a second bookmark of the design file when receiving a communication associated with changing the user's physical position from the first bookmark to the second bookmark; wherein the first bookmark corresponds to the relative physical position of the end user within the gutted physical space, and the second bookmark corresponds to the change in relative physical position (Meier: Figure 1 and Paragraphs 23, 47-48; markers provide a plurality of physically tracked spaces  and Scranton: Column 13, Lines 23-32; user toggles between virtual data points “bookmarks”). 
Claim 14: Meier, Scranton and Balachandreswaran disclose a method as recited in claim 8, further comprising: identifying through the one or more position tracking sensors that the user has changed physical positions; rendering a corresponding change for the user within the three-dimensional view of the architectural design on the display screen of the virtual reality module (Meier: Figure 1 and Paragraphs 23, 47-48; markers provide a plurality of physically tracked spaces with virtual output and  Balachandreswaran: Paragraphs 39, 45 and 54; tracking position communicating new physical positions (Paragraphs 59 and 110) updated virtual view). 
Claim 15: Meier, Scranton and Balachandreswaran disclose a method as recited in claim 14, wherein the initial and new communications from the one or more sensor modules positioned in the gutted physical space indicate a change in at least one of: a direction that the user is facing; and a tilt of the end user (Balachandreswaran: Figure 1; open space and Paragraphs 39, 45, 54 and 97; tracking position of direction and orientation (tilt)). 

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (“Meier” 20100287511 A1), Scranton et al. (“Scranton” 9367950 A1) and Balachandreswaran et al. (“Balachandreswaran” 20150097719 A1) in further view of Fung (20160317866 A1). 
Claim 3: Meier, Scranton and Balachandreswaran disclose a virtual reality system as recited in claim 1, wherein the received indicia indicate that the display screen has been lowered below an initial frame of reference (Balachandreswaran: Paragraphs 39, 45, 54 and 97 (direction)and Scranton: Figure 10 and Column 2, Lines 23-32; identifies different positioning of the HMD). 
Additionally, Fung is disclosed because it discloses a virtual reality system that tracks and recognizes movement such as crouching/lower reference point (Paragraphs 35-36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tracking, including movement in a lowered position for the system of Meier. One would have been motivated to provide the functionality with a reasonable expectation of success because it enhances the user interaction capability through expanded positional feedback providing a better user experience. 
Claim 4: Meier, Scranton, Balachandreswaran and Fung disclose a virtual reality system as recited in claim 3, wherein the at least a portion of the architectural design file is rendered such that a view of the user is from a perspective of a crouched position in response to determining that the user is in the crouched position (Scranton: Figure 10 and Column 2, Lines 23-32; architectural design and identifies different positioning of the HMD and Fung: Paragraphs 35-36 and 40; crouched position). 
Claim 16 is similar in scope to claims 3 and 4 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claims 3 and 4 and therefore rejected under the same rationale. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Joeng et al. (20130176302 A1) VIRTUAL SPACE MOVING APPARATUS AND METHOD [0008-0009].
Spivack (8745494 B2) System and method for control of a simulated object that is associated with a physical location in the real world environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        7-29-2021